Citation Nr: 1525057	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  13-17 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for depression, to include as secondary to service connected tinnitus.

4.  Entitlement to service connection for dizziness, to include as secondary to service connected tinnitus.

5.  Entitlement to service connection for headaches, to include as secondary to service connected tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to August 1960.  He also had National Guard and Reserve service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2011 and October 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified before the undersigned Veterans Law Judge at an April 2015 videoconference hearing, and a transcript of this hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for bilateral hearing loss, depression, dizziness, and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An October 2009 RO decision denied entitlement to service connection for a bilateral hearing loss; the Veteran did not appeal or submit new and material evidence within one year of the decision.

2.  Evidence received since the October 2009 RO decision, to include a December 2012 audiogram from St. Francis Health Systems, is new and material.


CONCLUSIONS OF LAW

1.  The October 2009 RO decision that denied entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has been received since the October 2009 rating decision, and the Veteran's claim for entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's original claim for entitlement to service connection for bilateral hearing loss was denied in an October 2009 RO decision; the Veteran did not appeal or submit new evidence within one year of the decision.  In April 2011, the Veteran filed a new claim for bilateral hearing loss, which the RO denied in July 2011 and October 2012 rating decisions.  The Veteran appealed.  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Hence, before reaching the issue of whether service connection is warranted, the Board must first determine whether the claim may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  

The appellant's prior claim was denied because there was no evidence that the Veteran met the criteria for a hearing loss disability under 38 C.F.R. § 3.385.  Thus, for evidence in this case to be considered new and material, it must show that the Veteran has a current hearing loss disability.  

The Veteran has submitted a December 2012 audiogram from a private treatment provider, Saint Francis Health Systems, which although in graphical form, appears to show that the Veteran has a hearing loss disability.  This evidence is new and material.  Accordingly, the Veteran's prior claim is reopened.  The issue of entitlement to service connection for hearing loss is addressed in the Remand section below.  


ORDER

New and material evidence having been received, the Veteran's previously denied claim for entitlement to service connection for bilateral hearing loss is reopened.  


REMAND

The Veteran is seeking entitlement to service connection for bilateral hearing loss, which he attributes to loud noise exposure in service.

On remand, the Veteran should be afforded a new VA examination to determine whether the Veteran has a current hearing loss disability, and if so, whether it is at least as likely as not caused by or related to his military service.

The Veteran is also seeking entitlement to service connection for depression, dizziness, and headaches, to include as secondary to his service connected tinnitus.  The Veteran testified at his April 2015 hearing that he believes there is a relationship between his claimed disabilities and his tinnitus because when his tinnitus worsens, his dizziness and headaches worsen as well, which in turn increases his depression.  On remand, the Veteran should be scheduled for a VA examination to determine whether it is at least as likely as not that his claimed disabilities are caused or permanently aggravated by his active military service.  

Finally, on remand, additional medical records should be obtained.  The Veteran testified at his hearing that he has been treated by VA for psychiatric problems since at least the 1990s.  However, it appears that only a limited number of VA treatment records have been associated with the Veteran's claims folder.  Additionally, the Veteran has reported receiving treatment from a primary care physician, Dr. S.B..  It does not appear that all treatment records from this provider have been obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. All available VA outpatient treatment records should be associated with the Veteran's claims files.  All efforts to obtain these records should be documented.  If additional VA treatment records cannot be found, a formal finding of such should be associated with the Veteran's claims folder.  

2. Private medical records from Dr. S.B. and St. Francis Health Systems should be obtained.  All efforts to obtain these records should be documented.  If these private treatment records cannot be obtained, a formal finding of such should be associated with the Veteran's claims folder.  

3. Once this is done, the RO should schedule the Veteran for a VA examination of his bilateral hearing loss.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's hearing loss disability had onset during the Veteran's active service or was caused or permanently aggravated by the Veteran's active military service or a disease or injury incurred or aggravated while performing active duty for training, or an injury incurred or aggravated while performing inactive duty for training..

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

4. The RO should also schedule the Veteran for a VA examination(s) of his headaches, dizziness, and depression.  The examiner should note any functional impairment caused by the Veteran's disabilities, including a full description of the effects of his disability upon his ordinary activities, if any.

For each of the three disabilities noted above, the examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's condition had onset during the Veteran's active service or was caused or permanently aggravated by the Veteran's active military service or a disease or injury incurred or aggravated while performing active duty for training, or an injury incurred or aggravated while performing inactive duty for training.

The examiner should specifically address the Veteran's contention that his claimed conditions are caused or permanently aggravated by his service connected tinnitus.  

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.  

5.  When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


